ITEMID: 001-99334
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: ADMISSIBILITY
DATE: 2010
DOCNAME: ERCANLAR OTOMOTİV Tİc. A.Ş.  v. TURKEY
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: András Sajó;Françoise Tulkens;Ireneu Cabral Barreto;Kristina Pardalos;Nona Tsotsoria
TEXT: The applicant, Ercanlar Otomotiv Tic. A.Ş., is a joint stock company registered in Turkey and located in Istanbul. It was represented before the Court by Mr S.N. Gürel, a lawyer practising in Istanbul. The Turkish Government (“the Government”) were represented by their Agent.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 17 November 1982 a public company, the Türkiye Süt Endüstrisi Kurumu (the State dairy producer, hereafter referred to as the “SEK”), decided to partially expropriate a plot of land (parcel no. 80) owned by the applicant company and located in Mersinli, İzmir.
On 25 February 1983 the applicant company was officially notified of the SEK's expropriation decision by a notice served through the notary public. It was indicated in the notice that expropriation compensation in the amount of 2,803,700 Turkish liras (TRL) had been deposited in the applicant company's name in a blocked bank account at the Alsancak Branch of Ziraat Bankası, a State-run bank.
The applicant subsequently sought the annulment of the expropriation. On 21 December 1983 the İzmir Administrative Court rejected the applicant's request and on 18 December 1984 the Supreme Administrative Court upheld the administrative court's decision.
On an unspecified date the applicant company commenced proceedings for additional compensation. On 4 November 1986 the İzmir Civil Court ordered that the amount of compensation be increased by TRL 7,848,800. The judgment became final on 17 February 1987, neither of the parties having appealed. On 25 November 1987 the additional expropriation was deposited in the same account at Ziraat Bankası in the applicant company's name.
The applicant company subsequently lodged an action with the İzmir Administrative Court for the annulment of the parcel plan pertaining to the expropriated plot of land. On 27 April 1988 the İzmir Administrative Court annulled the parcel plan as requested. On 29 May 1989 the Supreme Administrative Court upheld the judgment of the administrative court. A new parcel plan was prepared on 24 September 1998, which was also annulled by the İzmir Administrative Court on 18 October 2002. It appears that there is presently no parcel plan in respect of the land in question.
On 3 December 1987 the SEK commenced proceedings before the İzmir Civil Court for the compulsory registration of the title of the expropriated land in its name. Following proceedings which lasted for ten years and involved six examinations, on 1 April 1997 the Court of Cassation granted the suit. On 2 July 1997 it rejected the applicant company's rectification request. The Court of Cassation held that the pending parcel plan pertaining to the relevant land did not preclude the registration of its title in the expropriating company's name.
In the meantime, on 6 March 1992 the applicant company lodged an action for recovery of the expropriated land in accordance with Article 23 of the now defunct Expropriation Law (Law No. 6830). They argued that the public interest justifying expropriation in the present case had been lost as the land had not been put to use in accordance with the initial purpose of the measure. On 30 October 1996 İzmir Civil Court dismissed the applicant's request, holding that the conditions for restitution of expropriated land under Article 23 of the said Law had not materialised. On 4 April 1997 the Court of Cassation upheld this judgment and on 4 June 1997 it rejected the applicant company's rectification request.
On 11 November 1997 the SEK was merged with another public company, thereby losing its legal personality. Upon this merger, on 11 February 1998 the applicant company applied for the reopening of the proceedings concerning the recovery and the compulsory registration of the land. They argued that the land was no longer required for public purposes as the expropriating public company had ceased to exist. On 21 December 1999 the İzmir Civil Court rejected the applicant's request by two separate judgments (cases nos. 1996/529 E. and 1996/530 E.), holding that the conditions for reopening the proceedings had not been satisfied. According to the information in the case file, both judgments became final on 19 October 2000.
On 7 June 2000 the applicant company sent a letter to Ziraat Bankası to inquire whether the expropriation compensation, together with the additional amount, had been deposited with the bank and, in the affirmative, whether they were entitled to have access to the money. On 26 July 2000 they sent another letter to the bank, requesting it to expedite the reply. It is alleged that the bank never sent a written reply but orally informed the applicant company that they had no records regarding the requested information. The applicant company accordingly brought an action seeking a declaratory judgment (tespit davası) on 15 April 2002 before the İzmir Civil Court to establish whether the expropriation compensation had been deposited in a blocked account at Ziraat Bankası in its name or whether any payment had been otherwise made to it in compensation for the expropriation. The bank verified during the proceedings that the expropriation compensation had been deposited in a blocked account in the applicant company's name at their Alsancak Branch, but no attempt had been made to collect it. On 19 September 2002 the firstinstance court dismissed the applicant company's case, as the statements received from the bank had made it unnecessary to render a declaratory judgment. On 8 April 2003 the Court of Cassation upheld the judgment of the first-instance court and on 27 June 2003 it rejected the rectification request.
